DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihito (US 2010/0141991).
With respect to claim 1 (similarly claims 8, Fig 1, and 15 [0205]-[0206]), Akihito teaches an image scanning device (e.g. a digital color multifunction printer 1 Figs 2-4 [0077]), comprising: 
an image sensor (e.g. an image input apparatus 2 Fig 2 [0078]) to scan a manuscript (e.g. by reading an image of a document [0078], see also Fig 1 S2 [0099]); 
a memory (e.g. a memory (not shown) [0091], see also storage 23 [0092]); and 
a processor (e.g. a control section 24 Fig 2 [0092]) to: 
generate a scan image corresponding to the manuscript (e.g. the control section 24 obtains, from the image input apparatus 2, image data obtained by reading a document (S2) [0099], see also [0014]), perform rotation processing for the generated scan image (e.g. the image processing apparatus 3 performs, on the image data entered from the image input apparatus 2, image processes such as a skew correction process, an image region extraction process, a scaling process, and a rotation process [0093], [0099]) using a scale factor (e.g. using a scaling ratio embedded in the image file as suggested in [0163]), perform scaling processing for the rotated scan image (e.g. perform image process such as a scaling process [0093], and 
store the scale-processed scan image in the memory (e.g. storage section 23 is storage means in which various data (e.g., image data) to be processed in the image processing apparatus 3 is stored [0092], see also [0224]).
With respect to claim 2 (similarly claim 9), Akihito teaches the image scanning device of claim 1, wherein the processor is to: control the image sensor to scan the manuscript based on at least one of a scanning speed (for example, if the requirement is set in accordance with a relation between the 
With respect to claim 3 (similarly claim 10), Akihito teaches the image scanning device of claim 1, wherein the processor is to: calculate a second rotation angle using the generated scan image, calculate a first rotation angle by taking into account the scale factor to the calculated second rotation angle (e.g. the control section 24 causes the document detection section 14 to detect a skew angle (S3) and to determine a top-to-bottom direction (S4) [0099], see also [0106], [0113], [0170]), and perform rotation processing for the scan image using the calculated first rotation angle and the scale factor (e.g. [0129], [0132, [0170] suggest perform rotation processing for the scan image using the calculated first rotation angle and the scale factor).
With respect to claim 4 (similarly claim 11), Akihito teaches the image scanning device of claim 3, wherein the processor is to: detect an upper line of the manuscript in the generated scan image (e.g. Fig 11 [0155]-[0156] suggest detect an upper line of the manuscript in the generated scan image), and calculate the first rotation angle using an angle of the detected upper line (e.g. [0167]-[0174], [0181]-[0183] suggest calculate the first rotation angle using an angle of the detected upper line).
With respect to claim 5 (similarly claim 12), Akihito teaches the image scanning device of claim 1, wherein the processor is to: perform additional image processing for the rotated scan image (e.g. performing additional processing, [0167]-[0172]), and WO 2020/153990PCT/US2019/043159 22 perform scaling processing for the scan image for which additional image processing is performed (e.g. [0093]-[0095], [0157]-[0165] perform scaling process for the scan image for which additional image processing is performed).
With respect to claim 6 (similarly claim 13), Akihito teaches the image scanning device of claim 5, wherein the additional image processing includes at least one of segmentation to distinguish attributes by pixels, color correction, smoothing, or sharpening (e.g. [0139]-[0142 suggest the additional image processing includes at least one of segmentation to distinguish attributes by pixels, color correction, smoothing, or sharpening).
With respect to claim 7 (similarly claim 14), Akihito teaches the image scanning device of claim 1, wherein the generated scan image has a resolution in a main scanning direction which is different from a resolution in a sub-scanning direction (e.g. Fig 24 [0124]-[0126] suggest the generated scan image has a resolution in a main scanning direction which is different from a resolution in a sub-scanning direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675